DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 03/16/20 for application number 16/819,330.  The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims. 
Applicant’s amendment, filed 06/15/20, for application number 16/819,330 has been received and entered into record.  Claim 10 has been amended.  Therefore, Claims 1-10 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 8, and 10 are objected to.    
Claims 1, 8, and 10 are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Regarding Claim 1, references to “control device 100”(emphasis added) and “power input line 104” (emphasis added) should instead read “control device (100)”(emphasis added) and “power input line (104)
Claims 8 and 10 contain similar references to elements presented in the drawings, and are objected to accordingly.  
Claim 10 is objected to because of the following informalities:
Claim 10, line 6, recites, “determined minimum threshold; andd” (emphasis added) and should instead read, “determined minimum threshold; and” to correct the typographical error.    Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 10 discloses a method of rebooting a modem, reciting steps which do not appear to further limit the control device of Claim 1.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan, US PGPub 2010/0296647.
Regarding Claim 1, Chan discloses a control device 100 [network interface device (NID) 110, Fig. 1, 2] comprising: 
a power input line 104 that terminates distally at a standard plug configured for plugging the control device 100 into a wall socket [NID can be a modem internal to the customer premises (i.e. a modem in the home, which would necessarily be connected to power within the home, via  wall socket), par 107, ll. 14-17, 20-21]; 
a signal detector 108, wherein the detector is in signal communication with both a local area network and the internet [NID 110 enables communication between network 140 and customer device 170, par 47, ll. 1-3]; 

a power output point 112 [power output from power controller 160 to NID 110 would be via a power output point].
Regarding Claim 2, Chan discloses the control device of Claim 1, wherein the control device is embedded within a modem [NID containing modem module (common for NIDS to contain modem capabilities, i.e. modems capable of other functions), par 48, ll. 10-12; par 3, ll. 4-9]. 
Regarding Claim 5, Chan discloses the control device of Claim 1, wherein the detector measures the strength of the signal in terms of the speed of data transfer [the processing module in the NID is configured to measure a data exchange rate between the NID and the customer device to determine the condition of the NID based on the data exchange rate, par 12, ll. 1-6].
Regarding Claim 6, Chan discloses the control device of Claim 5, wherein a lower threshold is set for the detector such that when either a download speed and/or an upload speed falls below the threshold, the control device affects the reboot of the modem [the condition of the network interface device qualifies as a reset condition if the data exchange rate is lower than a predetermined threshold data exchange rate (i.e. upload and download speeds below a threshold), par 12, ll. 7-9].  
Regarding Claim 8, Chan discloses the control device of Claim 1, wherein the switch assembly 110 further comprises a processing unit 122 [power controller 160 containing a 
Regarding Claim 9, Chan discloses the control device of Claim 1, wherein the control device is in electrical communication with a modem [NID containing modem module (common for NIDs to contain modem capabilities, i.e. modems capable of other functions, par 48, ll. 10-12; par 3, ll. 4-9].
Regarding Claim 10, Chan discloses a method of rebooting a modem [using the device of Fig. 4A], comprising the steps of: connecting a modem 200 to a control device 100 of claim 1 [NID containing modem module (common for NIDs to contain modem capabilities, i.e. modems capable of other functions), par 48, ll. 10-12; par 3, ll. 4-9]; allowing power to flow to the modem 200 [power from power supply 150 is provided to power controller 160 which then relays the power to NID 110]; checking a strength of a signal to and/or from the modem 200; cutting the power to the modem 200 if the signal strength falls below a pre- determined minimum threshold level; andd reconnecting the modem 200 to the power after a wait period has elapsed [the processing module in the network interface device is configured to measure a data exchange rate between the NID and the customer device to determine the condition of the NID based on the data exchange rate; the condition of the NID qualifies as a reset condition if the data exchange rate is lower than a predetermined data exchange rate; processing module determines a condition of the network interface to generate a trigger responsive to the condition of the NID qualifying as a reset condition and to release the trigger to a power controller causing cycling of power to the NID, par 12, ll. 1-6, 7-9; par 7, ll. 8-13].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chan.
Regarding Claim 3, Chan discloses the control device of Claim 1.  While Chan does not explicitly teach wherein the control device is separate from the modem, Examiner notes devices which operate “on basically the same principle and in the same manner” where the In re Kuhle, 188 USPQ 7 (CCPA 1975).  As such, the placement of the control device in relation to the modem appears to simply be a design choice, and performs the same function regardless.
Regarding Claim 4, Chan discloses the control device of Claim 3, wherein the control device is plugged into the wall socket and the modem is plugged into the control device [NID containing modem module (common for NIDs contain modem capabilities, i.e. modems capable of other functions); NID can be a modem internal to the customer premises (i.e. a modem in the home, which is connected to power within the home, such as a standard plug), par 48, ll. 10-12; par 3, ll. 4-9; par 107, ll. 14-17, 20-21].
Regarding Claim 7, Chan discloses the control device of Claim 6.  However, Chan does not explicitly teach wherein the lower threshold for download speed, if present, is set at a threshold selected from about 2 Mbps, < 2 Mbps, 1 Mbps, 0.5 Mbps, 0.2 Mbps, or 0.05 Mbps; while the lower threshold for upload speed, if present, is set at about 1 Mbps, < 1 Mbps, 0.5 Mbps, 0.2 Mbps, or 0.05 Mbps.
Examiner notes, however, devices which operate “on basically the same principle and in the same manner” where the differences, in addition to being well-known, “solves no stated problem and would be an obvious matter of design choice within the skill of the art” are obvious variations of one another and thus not patentably distinct.  See In re Kuhle, 188 USPQ 7 (CCPA 1975).  As such, the lower threshold values for upload and download speeds appear to simply be design choices, and would perform the same function as other threshold values regardless.
Conclusion
Applicant is reminded that in amending a response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections.  See 37 CFR §1.111(c).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J YEN whose telephone number is (571)270-5047. The examiner can normally be reached M-F 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/Paul Yen/Primary Examiner, Art Unit 2186